Colonel Don Melton, Director Arkansas State Police #1 State Police Plaza Drive Little Rock, Arkansas 72209-4822
Dear Colonel Melton:
I am writing in response to your request for my opinion as to whether the Director of the Department of Finance and Administration was correct in his analysis in Advisory Opinion #483-03-4, in which the Director opined that State Police Commissioners are not authorized to purchase pistols bearing the Arkansas State Police logo.
RESPONSE
Pursuant to A.C.A. § 19-11-715(b), the Director of the Department of Finance and Administration is charged with authority to "render written advisory opinions regarding the appropriateness of the course of conduct to be followed in proposed transactions." The statute further provides:
  Such requests and advisory opinions may be duly published in the manner in which regulations of this state are published. Compliance with the requirements of a duly promulgated advisory opinion of the director shall be deemed to constitute compliance with the ethical standards of this subchapter.
In my opinion, the legislature clearly intended for the Director of the Department of Finance and Administration, not the Attorney General, to render opinions on matters falling within the scope of the statute. Accordingly, I must respectfully decline to respond to your request for my opinion on this issue.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh